[Cite as State v. Partee, 2013-Ohio-908.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                       :   APPEAL NO. C-120432
                                                         TRIAL NO. B-1103226
        Plaintiff-Appellee,                          :

  vs.                                                :      O P I N I O N.

SCOTT PARTEE,                                        :

    Defendant-Appellant.                             :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Vacated and Cause Remanded

Date of Judgment Entry on Appeal: March 13, 2013


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond L. Katz, for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                      OHIO FIRST DISTRICT COURT OF APPEALS



D E W INE , Judge.

       {¶1}     This is an appeal from a judgment of conviction and sentence in a

criminal case. The defendant, Scott Partee, entered a written plea of no contest but was

not afforded the plea hearing required by Crim.R. 11(C)(2). As a consequence, we vacate

the judgment and remand for further proceedings.

       {¶2}     Crim.R. 11(C)(2) mandates that a trial court before accepting a plea in a

felony case must personally address the defendant, and ascertain that the plea is

voluntary and that the defendant understands the effect of the plea, the nature of the

charges and the maximum penalty that may be imposed.              Further, the court must

inform the defendant and ensure the defendant understands that as a result of the plea

that defendant is waiving his constitutional rights (1) to a jury trial, (2) to confront his

accusers, (3) to have compulsory process, (4) to have the state prove his guilt beyond a

reasonable doubt, and (5) to the privilege against compulsory incrimination.         A trial

court must substantially comply with the nonconstitutional provisions of the rule and

must strictly comply with the constitutional provisions. State v. Veney, 120 Ohio St.3d

176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 14 and syllabus. A trial court must also

advise a defendant regarding any applicable period of postrelease control and the

sanctions for violation of the terms of postrelease control. State v. Clark, 119 Ohio

St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 32; State v. Sarkozy, 117 Ohio St.3d

86, 2008-Ohio-509, 881 N.E.2d 1224, paragraph two of the syllabus; R.C. 2943.032.

       {¶3}     In this case, Mr. Partee was barely afforded a plea hearing at all. After

being presented with an “Entry Withdrawing Plea of Not Guilty and Entering Plea of No

Contest,” the trial judge asked Mr. Partee to confirm that he had signed the document.

The court went on to explain the effect of a no-contest plea and the maximum penalties

for each offense, and to ask the prosecutor to read the facts of the indictment. After the



                                             2
                      OHIO FIRST DISTRICT COURT OF APPEALS



prosecutor recited the facts, the trial court had a short discussion with counsel relating

to the offense that served as the predicate for the weapons-under-disability charge in the

indictment and continued the matter for sentencing. That was it. The defendant was

not asked orally to enter a plea, there was no discussion of his waiver of constitutional

rights or postrelease control, and the court at the hearing never accepted the plea or

found the defendant guilty.

       {¶4}     Mr. Partee raises two assignments of error relating to the deficient plea

proceeding as well as three others challenging his sentence. We need not look beyond

the plea hearing, however. The trial court’s error in failing to assure that Mr. Partee

understood his constitutional rights as part of the plea proceeding is by itself sufficient to

mandate that we vacate his conviction. Accordingly, we sustain the fifth assignment of

error relating to the court’s failure to inform Mr. Partee of his constitutional rights. We

find that the remaining assignments of error are moot. App.R. 12(A)(1)(c). We vacate

the judgment of conviction and remand for further proceedings consistent with this

opinion and law.


                                                  Judgment vacated and cause remanded.

HENDON, P.J, and HILDEBRANDT, J., concur.


Please note:
       The court has recorded its own entry this date.




                                              3